Citation Nr: 0329652	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  01-05 228 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating for compensation due 
to individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1966.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
May 2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, denying entitlement 
to a total disability rating for compensation based on 
individual unemployability (TDIU).  With his May 2001 
substantive appeal the veteran requested a hearing.  That 
proceeding was scheduled for April 2002, but the veteran 
failed to appear.  No other request for a hearing remains 
pending.  

By its memorandum of October 2002 to its evidence development 
unit, the Board undertook additional evidentiary development 
of the appellate issue. Following the completion of the 
requested actions, the case was returned to the undersigned 
for further review.


REMAND

In accordance with the Board's October 2002 memorandum to its 
development unit, additional evidence was secured addressing 
the issue now in appellate status.  That evidence has yet to 
be reviewed by the RO, and the veteran has not waived RO 
consideration of that new evidence in writing.  This is 
significant given the fact that on May 1, 2003, the 
provisions of 38 C.F.R. § 19.9(a)(2) (2003) were invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, 
further development is in order.

Additional procedural development is likewise necessary so as 
to ensure compliance with The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
This law significantly added to the statutory law concerning 
the VA's duties when processing claims for VA benefits.  This 
law redefined the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

No VCAA letter is shown to have been sent by the RO with 
respect to the veteran's claim for individual 
unemployability, as initiated in 1999, and, as such, remand 
for corrective action is necessary.  It is noted that, as 
part of the development undertaken in October 2002, the Board 
requested that the veteran submit certain evidence regarding 
medical treatment he had received and an employment history, 
and the Board asked that the veteran submit that evidence as 
soon as possible and, preferably, within 30 days. 

In September 2003, the Federal Circuit in Paralyzed Veterans 
of America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007-10, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sep. 22, 
2003), held that the provisions of 38 C.F.R. § 3.159(b)(1) 
(2003) which authorized VA to enter a decision if a response 
to a VCAA notice letter was not filed with VA within 30 days 
was invalid as contrary to the provisions of 38 U.S.C.A. 
§ 5103(a).  As such, remand is required to ensure compliance 
with 38 U.S.C.A. § 5103.

Among those actions sought by the Board through its October 
2002 memorandum was to obtain those records compiled by the 
Social Security Administration (SSA) in connection with any 
claim of the veteran for disability benefits from that 
agency.  The SSA's response to that request was that they 
were unable to locate the veteran's folder, following an 
exhaustive and comprehensive search.  However, it is noted 
that VA must make as many requests as are necessary to obtain 
relevant records held in the possession of a Federal 
department or agency and such efforts must continue until it 
is determined by VA that the records sought do not exist or 
that further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159(c)(2) (2003).  As such, further action by 
the RO in this regard is deemed to be necessary so as to 
satisfy the VA's duty-to-assist obligation.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of the 
veteran's TDIU entitlement.  As part of 
such actions, the RO must advise the 
veteran of the information and evidence 
needed to substantiate his claim, notice 
in writing of what evidence, if any, will 
be obtained by him and precisely what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The veteran must also be instructed as to 
his right to submit any argument or 
evidence in support of his claim, and in 
particular any evidence tending to 
indicate that his service-connected 
disabilities alone preclude the 
substantially gainful employment.  

Notice must be provided to the veteran 
that he has one year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the letter 
to the veteran begins the one-year 
period.  Also, inform the veteran that 
the RO will hold the case in abeyance 
until the one-year period has elapsed, 
or until he waives in writing the 
remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the veteran submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, the veteran must 
specifically waive in writing any 
remaining response time.  

2.  The RO should contact the SSA and 
request that they prepare a statement 
detailing what efforts were undertaken to 
secure the veteran's SSA records.  The RO 
must then determine whether further 
efforts to secure the SSA records, to 
include contacting any private counsel 
who represented the veteran before VA, 
would be futile.

3.  Thereafter, the RO should then 
readjudicate the issue of the veteran's 
entitlement to a TDIU, based on all of 
the evidence of record and all governing 
legal authority, including the VCAA.  If 
the determination remains adverse to the 
veteran, a supplemental statement of the 
case should be prepared and furnished to 
him and his representative and they 
should then be afforded a reasonable 
period of time for a reply.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


